DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed on 08/11/2022, with respect to the rejection(s) of claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 8 of U.S. Patent No. 11,287,668 in view of Applicant Admitted Prior Art (Specification, Back Ground Section, page 1, line 20 to page 2, line 33), and Claims 1, 2, 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 of U.S. Patent No. 10,288,896 in view of and Parulski et al. (US 7,859,588) further in view of Applicant Admitted Prior Art (Specification, Back Ground Section, page 1, line 20 to page 2, line 33) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new non-final office action set forth below.

Claim Objections
Claims 5-6 are objected to because of the following informalities: 
Claim 5 recites limitation “wherein a focal length f1 of a first lens element L1 is smaller than TTLT/2” should be canceled since this limitation has been recited in claim 1 from which claim 5 depends. 
Claim 6 recites limitation “wherein a focal length f1 of a first lens element L1 is smaller than TTLT/2” should be canceled since this limitation has been recited in claim 1 from which claim 6 depends. 

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 9,413,972 in view of Applicant Admitted Prior Art (Specification, Back Ground Section, page 1, line 20 to page 2, line 33) further in view of Sato (US 6,693,750) and Parulski et al. (US 7,859,588).
Regarding claim 1, Patent Claim 9, discloses a camera system, comprising:
a)    a Wide camera that includes a Wide lens with an effective focal length EFLW and a total track length TTLW (Patent Claim 9, lines 2-8), and
b)    a Tele camera that includes a Tele lens with five lens elements along a Tele lens optical axis and with an effective focal length EFLT, a total track length TTLT (Patent Claim 9, lines 2-8),
wherein the camera system is a dual-aperture zoom camera (Patent Claim 9, line 1),
wherein the five lens elements include, in order from an object side to an image side, a first lens element L1 with positive refractive power and a focal length f1, a second lens element L2 with negative refractive power, a third lens element L3, a fourth lens element L4, and a fifth lens element L5, wherein f1 is smaller than TTLT /2, wherein the first, third and fifth lens elements have each an Abbe number greater than 50, wherein the second and fourth lens elements have each an Abbe number smaller than 30 (Patent Claim 9, lines 9-21, 27-33).
Patent Claim 9 fails to disclose wherein a ratio e = EFLT / EFLW is in the range 1.3-2.0, and wherein EFLW is in the range 2.5-6mm and wherein EFLT is in the range 5-12mm.
However, Applicant Admitted Prior Art (Specification, Back Ground Section, Figure 1, page 1, line 20 to page 2, line 33) discloses EFLW is 3.5 mm (i.e., in the range 2.5-6mm) and EFLT is 7 mm (i.e., in the range 5-12mm); the ratio e = EFLT / EFLW = 7/3.5 = 2 (i.e., in the range 1.3-2.0).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Patent Claim 9 by the teaching of Applicant Admitted Prior Art in order to obtain compact dual-lens digital cameras.
Patent Claim 9 and Applicant Admitted Prior Art fail to disclose a Tele camera that includes a Tele lens with five lens elements with a F number smaller than 3.2.
However, Sato discloses a Tele camera that includes a Tele lens with five lens elements (figure 1, column 10, line 45 – column 11, line 27) with a f-number of 3 or less (column 3, lines 7-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Patent Claim 1 and Applicant Admitted Prior Art by the teaching of Sato in order to provide a zoom lens system having a relative small thickness along the optical axis (column 3, lines 7-17).
Patent Claim 9, Applicant Admitted Prior Art and Sato fail to disclose wherein a height difference between the Tele and Wide cameras is equal to or smaller than 1.65 mm.
However, Parulski et al. discloses a dual lens camera which includes telephoto lens 616 associated image sensor 618 (i.e., Tele camera) and wide angle lens 612 associated image sensor 614 (i.e., Wide camera), the Tele camera and Wide cameras have the same the “z” dimension 630, this indicates that the height different between Tele camera and Wide cameras is zero which is smaller than 1.65 mm (figures 15A-16B, column 23, line 28 to column 24, line 35), which corresponds to limitation “wherein a height difference between the Tele and Wide cameras is equal to or smaller than 1.65 mm.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Patent Claim 9, Applicant Admitted Prior Art and Sato by the teaching of Parulski et al. in order to avoid the light blocking due to the height of the adjacent camera higher.

Application claim 2 and US Patent claim 9 in view of Applicant Admitted Prior Art, Sato and Parulski et al. are both drawn to the same invention, i.e., a camera system.  These claims differ in scope in that application claim 2 with additional limitations, i.e., wherein a ratio TTLT / TTLW is smaller than 0.8e, is narrower in scope than US Patent claim 9.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify US Patent claim 9 and US Patent claim 9 in view of Applicant Admitted Prior Art, Sato and Parulski et al.  to be narrower by adding the additional limitations, i.e., wherein a ratio TTLT / TTLW is smaller than 0.8e so to obtain Application claim 2, as claimed. 
Allowance of application claim 2 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by US Patent claim 9.  Therefore, obviousness-type double patenting is appropriate.

Application claim 3 and US Patent claim 9 in view of Applicant Admitted Prior Art, Sato and Parulski et al. are both drawn to the same invention, i.e., a camera system.  These claims differ in scope in that application claim 3 with additional limitations, i.e., wherein a height of the dual-aperture zoom camera has a value between 4 mm and 8 mm, is narrower in scope than US Patent claim 9.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify US Patent claim 9 and US Patent claim 9 in view of Applicant Admitted Prior Art, Sato and Parulski et al.  to be narrower by adding the additional limitations, i.e., wherein a height of the dual-aperture zoom camera has a value between 4 mm and 8 mm so to obtain Application claim 3, as claimed. 
Allowance of application claim 3 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by US Patent claim 9.  Therefore, obviousness-type double patenting is appropriate.

Application claim 4 and US Patent claim 9 in view of Applicant Admitted Prior Art, Sato and Parulski et al. are both drawn to the same invention, i.e., a camera system.  These claims differ in scope in that application claim 4 with additional limitations, i.e., wherein the F number is substantially equal to 2.8, is narrower in scope than US Patent claim 9. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify US Patent claim 9 and US Patent claim 9 in view of Applicant Admitted Prior Art, Sato and Parulski et al.  to be narrower by adding the additional limitations, i.e., wherein the F number is substantially equal to 2.8 so to obtain Application claim 4, as claimed. 
Allowance of application claim 4 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by US Patent claim 9.  Therefore, obviousness-type double patenting is appropriate.

Regarding application claim 5, Patent Claim 9 (lines 27-33) discloses wherein a focal length f1 of a first lens element L1 is smaller than TTLT /2.

 Regarding application claim 6, Patent Claim 9 (lines 27-33) discloses wherein a focal length f1 of a first lens element L1 is smaller than TTLT /2.

Regarding claim 13, Patent Claim 9, discloses a camera system, comprising:
a)    a Wide camera that includes a Wide lens with an effective focal length EFLW and a total track length TTLW (Patent Claim 9, lines 2-8), and
b)    a Tele camera that includes a Tele lens with five lens elements along a Tele lens optical axis and with an effective focal length EFLT, a total track length TTLT (Patent Claim 9, lines 2-8),
wherein the camera system is a dual-aperture zoom camera (Patent Claim 9, line 1),
wherein the five lens elements include, in order from an object side to an image side, a first lens element with positive refractive power, a second lens element with negative refractive power having a thickness d2 on an optical axis and separated from the first lens element by a first air gap, a third lens element with negative refractive power and separated from the second lens element by a second air gap, a fourth lens element with positive refractive power and separated from the third lens element by a third air gap, and a fifth lens element with negative refractive power, separated from the fourth lens element by a fourth air gap, the fifth lens element having a thickness ds on the optical axis, (Patent Claim 9, lines 9-21, 27-33).
Patent Claim 9 fails to disclose wherein a ratio e = EFLT / EFLW is in the range 1.3-2.0, and wherein EFLW is in the range 2.5-6mm and wherein EFLT is in the range 5-12mm.
However, Applicant Admitted Prior Art (Specification, Back Ground Section, Figure 1, page 1, line 20 to page 2, line 33) discloses EFLW is 3.5 mm (i.e., in the range 2.5-6mm) and EFLT is 7 mm (i.e., in the range 5-12mm); the ratio e = EFLT / EFLW = 7/3.5 = 2 (i.e., in the range 1.3-2.0).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Patent Claim 9 by the teaching of Applicant Admitted Prior Art in order to obtain compact dual-lens digital cameras.
Patent Claim 9 and Applicant Admitted Prior Art fail to disclose a Tele camera that includes a Tele lens with five lens elements with a F number smaller than 3.2.
However, Sato discloses a Tele camera that includes a Tele lens with five lens elements (figure 1, column 10, line 45 – column 11, line 27) with a f-number of 3 or less (column 3, lines 7-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Patent Claim 1 and Applicant Admitted Prior Art by the teaching of Sato in order to provide a zoom lens system having a relative small thickness along the optical axis (column 3, lines 7-17).
Patent Claim 9, Applicant Admitted Prior Art and Sato fail to disclose wherein a height difference between the Tele and Wide cameras is equal to or smaller than 1.65 mm.
However, Parulski et al. discloses a dual lens camera which includes telephoto lens 616 associated image sensor 618 (i.e., Tele camera) and wide angle lens 612 associated image sensor 614 (i.e., Wide camera), the Tele camera and Wide cameras have the same the “z” dimension 630, this indicates that the height different between Tele camera and Wide cameras is zero which is smaller than 1.65 mm (figures 15A-16B, column 23, line 28 to column 24, line 35), which corresponds to limitation “wherein a height difference between the Tele and Wide cameras is equal to or smaller than 1.65 mm.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Patent Claim 9, Applicant Admitted Prior Art and Sato by the teaching of Parulski et al. in order to avoid the light blocking due to the height of the adjacent camera higher.

Regarding application claim 14, Patent Claim 9 (lines 27-33) discloses all limitations of application claim 14.

Regarding application claim 15, Patent Claim 9 (lines 27-33) discloses all limitations of application claim 15.

Regarding application claim 16, Patent Claim 9 (lines 27-33) discloses all limitations of application claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        8/19/2022